Citation Nr: 1201835	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2009, the RO held that new and material evidence had not been received to reopen a claim of entitlement to service connection for a lumbar spine disorder.  The RO also held that service connection was warranted for PTSD and assigned an initial disability rating of 50 percent.  In May 2009, the RO revisited the matter and determined that the Veteran's PTSD warranted an initial disability rating of 70 percent.

In September 2011, the Veteran presented testimony before the undersigned during a hearing at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a lumbar spine disorder being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed rating decision issued in November 1967 previously denied service connection for a lumbar spine disorder; unappealed rating decisions dated in September 1998 and January 2008 determined that new and material evidence had not been presented to reopen the claim for service connection for such lumbar spine disorder.

2.  A letter from the Veteran's private treatment provider, received within one year of the January 2008 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.

3.  From July 28, 2008, to April 19, 2009, the Veteran's PTSD was shown to have resulted in occupational and social impairment, with deficiencies in most areas, characterized by anxiety, depression, irritability, paranoia, problems with concentration, passive suicidal ideation and sleep disturbances.

4.  As of April 20, 2009, the Veteran's is shown to have resulted in total social and occupational impairment.


CONCLUSIONS OF LAW

1.  A September 1998 rating decision declining to reopen service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.104(a) (2011).

2.  Evidence received within a year of a January 2008 rating decision confirming the earlier denial is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 

3.  From July 28, 2008, through April 19, 2009, the criteria for a disability rating in excess of 70 percent evaluation for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

4.  As of April 20, 2009, the criteria for a 100 percent evaluation, but no higher, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an initial disability rating in excess of 70 percent for PTSD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in August 2008 that provided information consistent with Kent as to what evidence was required to substantiate the claims, as well as informing the Veteran of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.   That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for a lumbar spine disorder was previously considered and denied by the RO in a November 1967 rating decision.  The Veteran was notified of that decision and of his appellate rights.  He submitted a timely notice of disagreement and a statement of the case (SOC) was issued; however, he did not perfect an appeal.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran again filed a claim for service connection for a lumbar spine disorder in April 1998.  The RO again denied the claim in a September 1998 rating decision.  The Veteran was notified of that decision and of his appellate rights.  He submitted a timely notice of disagreement and an SOC was issued; however, he did not perfect an appeal.  Therefore, the September 1998 rating decision is final.

The Veteran made another attempt to reopen a claim of service connection for a lumbar spine disorder in August 2007, but the RO denied that claim in a January 2008 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not appeal.  

The current claim on appeal was received in July 2008.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) . The United States Court of Appeals for the Federal Circuit  has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim." Jennings v. Mansfield, 509 F.3d 1362, 1368   (Fed. Cir. 2007). The United States Court of Appeals for Veterans Claims (Court) has also held that "[i]f new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final." King v. Shinseki, 23 Vet. App. 464, 466-67   (2010) (emphasis added) (citation omitted). When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final. Young v. Shinseki, 22 Vet. App. 461, 466   (2009). In Buie v Shinseki, 24 Vet. App. 242   (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b) . See Buie, 24 Vet. App. at 251-52  . 

When the Veteran's original claim was before the RO in November 1967, the RO noted that the lumbar spine disorder pre-existed his period of service.  The claim was essentially denied because there was a lack of evidence showing permanent aggravation attributable to service.  The RO later denied the petitions to reopen the claim in September 1998 and January 2008 because new and material evidence had not been submitted.  In particular, the RO noted that the evidence needed to show that the Veteran's pre-existing condition was permanently aggravated by his period of service. 

The evidence associated with the claims file subsequent to the January 2008 rating decision includes VA medical records, private medical records, and lay statements, as well as the Veteran's own assertions.  The Board has thoroughly reviewed such evidence and finds that it meets the requirements for new and material evidence under 38 C.F.R. § 3.156(a).  Moreover, because such evidence was received within a year of the issuance of the January 2008 rating decision, such rating action did not become final.  Therefore, the provisions of 38 C.F.R. § 3.156(b) apply.

The additional evidence received since the last final January 2008 decision is new, in that it was not previously of record.  With regard to whether the evidence is material, the Board calls attention to a statement, dated December 2007 but received into the record in July 2008, from the Veteran's chiropractor that related his current back disorder to service.  Essentially, he indicates that the Veteran's pre-existing lumbar spine disorder was permanently aggravated during service due to the fact that he was asymptomatic prior to his entry into service and his symptomatology began after a precipitating event during service and has persisted to the present day.  This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received, pursuant to 38 C.F.R. § 3.156(a) and (b).  

While new and material evidence has been received to reopen the claim, 
the Board finds that further development is necessary before the merits of the appellant's claim can be addressed.

Increased Rating

The Veteran alleges that he is entitled to an increased disability rating for his service-connected PTSD, currently rated as 70 percent disabling.  The Board notes that a total disability rating based on individual unemployability (TDIU) has been assigned as of January 1, 2009.

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran. 38 C.F.R. § 4.3 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's PTSD has been rated as 70 percent disabling pursuant to Diagnostic Code 9411, which utilizes the General Rating Formula for evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The evidence of record includes Global Assessment of Functioning (GAF) scores. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes) (2011).

Turning to the evidence, pertinent records include VA treatment reports, as well as a VA examination reports dated in October 2008 and April 2009. 

In February and March 2008, the Veteran's mood was irritable and his affect was constricted.  There was no evidence of any current suicidal ideation.  He was experiencing depressive symptoms, feelings of detachment, loss of interest and motivation, and an irritable mood.  He was having significant re-experiencing symptoms that were creating a great deal of emotional distress.  Nightmares were interfering with his sleep.  He was assigned a GAF score of 50.  

In April 2008, the Veteran appeared  more relaxed and less anxious, as medication had improved the quality of his sleep.  However, he continued to experience significant depression and anxiety.  His affect was constricted.  Conversation was goal oriented, and there was no evidence of any current suicidal ideation.

VA treatment notes dated in May, June and July 2008 indicated that the Veteran was experiencing depression, anxiety and sleep difficulties.  His energy level was low and he did not enjoy any activities except drinking.  He had to push himself to bathe.  Upon mental status examination he was well-groomed and speech was normal in volume and rate.  His mood was depressed, anxious, and irritable.  His affect was constricted.  Although he endorsed occasional suicidal ideation, he denied any specific plan.  He denied homicidal ideation or hallucinations and his thoughts were organized.  Concentration was decreased and insight and judgment were intact.  A GAF of 50 was assigned.  

In October 2008, the Veteran was afforded a VA examination.  He was employed on a part-time basis by his wife's collection agency, which he had been doing for the past 20 years.  Prior to that, he was employed on a full-time basis for 21 years in the banking industry.  He had been married for 35 years and he indicated he was close to his wife and his sons.  The Veteran became markedly disturbed when he attempted to discuss his experiences in Vietnam.  He was reluctant to provide any details and he became quite emotionally distraught during the interview.  He reported experiencing disturbing dreams and nightmares three to four times a week.  He experienced distressing thoughts on a daily basis.  He also reported sleep difficulties, paranoia, problems with concentration, irritability, anger, and hypervigilance.  He described anxiety and panic attacks on a daily basis.  He reported that his symptomatology had increased over the past one or two years.  It was unclear to the Veteran as to why his symptomatology had increased; however, he noticed it in August 2007, which was the same time he attended his first radio operators' reunion.  He was not in any therapy at that time.  

Mental status evaluation revealed a neatly groomed male who was alert and oriented in all spheres.  Throughout the interview the Veteran maintained good eye contact and was cooperative.  Affect was severely restricted due to depression and anxiety.  Mood was reported as depressed and anxious.  Speech was normal in rate, tone, rhythm and volume.  Thoughts were logical and goal-directed.  He endorsed passive suicidal ideation, with no plan or intent to harm himself.  He denied any homicidal ideation. There was no evidence of psychotic thoughts.  The Veteran described paranoia, but did not appear to be delusional.  Concentration and memory were grossly intact.  Insight and judgment appeared to be intact.  The examiner concluded that the Veteran had the social support of immediate family members and he was suffering from moderate to severe symptoms of PTSD, depression and anxiety.  He was assigned a GAF score of 50.  

In support of his claim, the Veteran has submitted lay statements from friends and co-workers.  His employer submitted that the Veteran had been employed until December 31, 2008.  However, he was ultimately relieved from his employment because his attendance became more sporadic and he rarely interacted with clients and staff.  An April 2009 statement from a co-worker indicated that the she had worked with the Veteran from April 2002 to December 2008 and had witnessed a decline in his professional manner.  He rarely showed up for work and when he was there he only stayed for short periods of time.  She witnessed him become very upset, and he would yell and belittle people.  

VA treatment notes dated in January 2009 indicate that the Veteran was experiencing increased suicidal ideation and sleep difficulties.  A Brief Mood Survey indicated extreme depression and anger.  The Veteran appeared well groomed and speech was normal in rate and volume.  His mood was depressed, anxious and angry.  His affect was full.  Upon mental status evaluation, the Veteran denied any suicidal or homicidal ideation.  He also denied any hallucinations.  Thoughts were organized.  Concentration was poor.  Insight and judgment were intact.  A suicide risk assessment was conducted examiner opined that he was currently at a low risk potential for suicidal behavior.  He was judged not to be at significant risk for self harm.  

In April 2009, the Veteran reported that he was constantly thinking about Vietnam and could not break out of his depression.  He was losing friends, alienating his wife, and could not work.  Basically, he could not function at all. 

On April 20, 2009, the Veteran was afforded an additional VA examination.  He reported that he did not have many friends and mainly stayed at home.  At that time, he had been married for 36 years.  The Veteran appeared neatly groomed. Throughout the interview, he wrung his hands.  His affect was flat and he appeared lethargic.  His mood was agitated and depressed but his attention was intact.  He was oriented in all spheres.  There was evidence of flight of ideas and depersonalization, though there was no evidence of delusions.  Regarding judgment, the Veteran understood the outcome of behaviors.  With respect to insight, the Veteran understood that he had a problem.  He had a sleep impairment that included awakening several times a night.  He was unable to go back to sleep.  There was evidence of persistent hallucinations and obsessive /ritualistic behaviors that included rechecking doors and windows and sitting with his pistol until he calmed down.   He experienced panic attacks three to four times a week, each usually lasting six to eight hours.  He denied any homicidal or suicidal ideation; however, he had thought of suicide as recently as a month prior to the examination.  He reported that he had a "quick fuse."  His memory was mildly impaired.  The Veteran was diagnosed as having severe chronic PTSD.  He was assigned a GAF score of 40.  The examiner noted that the Veteran retired from his job as a financial officer due to age and duration of work in 2002.  Thereafter, he continued to work in a family owned business but he had to discontinue this because of an increase in his PTSD symptomatology.  The examiner opined that the Veteran was not able to hold full time employment at that time.   

In September 2009, a friend of the Veteran's indicated that the PTSD had worsened over the past few years.  The Veteran constantly spoke of Vietnam and had lately experienced more suicidal thoughts.  The Veteran often said "I need to go and kill something."  He felt that the Veteran was emotional wreck, who could not concentrate on anything.  The Veteran had also shut down his emotions.

The Veteran notified the VA that his divorce became final on July 29, 2010. 

In September 2011, the Veteran testified that he experienced anxiety and an inability to concentrate because of his PTSD.  He occasionally participated in activities with friends.  However, he usually spent most of his time at home.  He slept on average four to six hours a night.  His sleep was disrupted by nightmares.  Occasionally, he awakened in the middle of the night disoriented and unsure whether he was experiencing hallucinations.  He was paranoid about the safety of his property.  The Veteran testified that he felt his marriage ended because of his PTSD; he was able to maintain a relationship with his children and grandchildren


Upon review of the aforementioned evidence, the Board finds that a disability rating of 100 percent is warranted, effective as of April 20, 2009.  The Veteran's PTSD symptomatology, however, does not warrant a disability rating in excess of 70 percent from July 28, 2008, to April 19, 2009.

Prior to April 20, 2009, treatment records as well as a VA examination report dated in October 2008, do not demonstrate that the Veteran's PTSD was characterized by total occupational and social impairment.  Rather, the Veteran was consistently noted to be well-groomed and there was no impairment in his speech.  Additionally, there was no evidence of impairment in thought processes.  His insight and judgment were fair.  The record did not reflect that the Veteran was in persistent danger of hurting himself or others.  Occasional references to suicidal ideation are noted, and these are contemplated by the 70 percent evaluation already in effect.  As he consistently denied any plan or intent to kill himself, the evidence fails to show that he is a persistent danger to himself or others during the period in question.

Further weighing against an increased rating prior to April 20, 2009, there are no reports of disorientation as to time or place or of loss of memory for names of close relatives, the Veteran's own occupation or his name.  Moreover, he was consistently assigned a GAF score of 50.  While this signifies serious symptoms, such are contemplated by the 70 percent evaluation already in effect.  Indeed, his PTSD symptomatology was characterized by anxiety, depression, irritability, paranoia, problems with concentration, passive suicidal ideation and sleep disturbances, which are fully accounted for by the 70 percent evaluation.  Moreover, through at least October 2008, the Veteran had reported feeling close to his family, thus there is no total social impairment.  Moreover, while a September 2009 statement from a friend indicated that the Veteran referenced a need "to go and kill something," he believed this was a reference to animals.  In any event, the Veteran has not endorsed any homicidal ideation in any clinical reports and has not been deemed a threat to others by his treatment providers.  Finally, there was no showing of total occupational impairment through 2008, as the Veteran was employed until December 31, 2008.  No other evidence prior to April 20, 2009, expressly addresses his employability.  Accordingly, a disability rating in excess of 70 percent is thus not found to be warranted from July 28, 2008, to April 19, 2009.

While an increased rating is not deemed justified prior to April 20, 2009, as of that date the Board finds that the Veteran's service-connected PTSD warrants an evaluation of 100 percent.  The Board acknowledges that the Veteran's last day of employment was on December 31, 2008, and that this had been attributed to an increase in his PTSD symptomatology.  Accordingly, a total disability rating for individual unemployability was awarded, effective January 1, 2009.  The record, however, does not contain the requisite objective evidence of total social and occupational impairment until April 20, 2009, such as to warrant the next available schedular rating of 100 percent.  In this respect, upon VA examination the Veteran's thought processes were noted to include flight of ideas and depersonalization.  Although there was no evidence of delusions, he was experiencing persistent hallucinations and engaging in obsessive/ritualistic behaviors.  He was also experiencing panic attacks three to four times a week and there was evidence of worsened impairments in memory.  Additionally, he was assigned a GAF score of 40, reflecting a degradation in his overall disability picture.  Thus, the Board finds that the aforementioned increase in symptomatology warrants an increased disability rating of 100 percent for the Veteran's service-connected PTSD. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's psychiatric disability are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of psychiatric disabilities, but the medical evidence reflects that those manifestations are not present here prior to April 20, 2009 (the date upon which a total schedular rating is awarded).  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In conclusion, the record fails to support a rating in excess of 70 percent for the period prior to April 20, 2009.  From that date forward, a 100 percent evaluation is warranted.  In reaching these conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disorder is reopened, and to this extent only, the appeal is granted.

Prior to April 20, 2009, an initial disability rating in excess of 70 percent for PTSD is denied. 

From April 20, 2009, an initial disability rating of 100 percent for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claims for service connection for a lumbar spine disability.  The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the evidence of record reveals a normal spine upon induction.  In this regard, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004). Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

Again, the entrance examination showed normal findings and thus the presumption applies.  However, the question arises as to whether the record contains clear and unmistakable evidence showing that such back disorder preexisted service.  In this regard, an in-service March 1966 treatment report reflects a 7-year history of back pain and x-rays showed old fractures.  Moreover, a post-service physical examination afforded in conjunction with civilian employment noted old fractures and indicated that the findings were likely from childhood and were possibly congenital.  The Board will refrain at this time from rendering a determination on whether a low back disability preexisted service.  However, a VA examination and medical opinion are necessary to address this issue and to determine the nature and etiology of any lumbar spine disorder that may be present.  

Again, the Veteran has provided a medical opinion to the effect that his pre-existing lumbar spine disorder was aggravated during service.  However, as noted above, the question of whether a chronic back disability preexisted service will be addressed by the VA examiner, pursuant to the instant remand. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination in order to determine whether any current lumbar spine disorder was aggravated by service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all lumbar spine disorders found, including any arthritic condition thereof. 

For each lumbar spine disorder diagnosed, the VA examiner should opine as to whether such disorder clearly and unmistakably pre-existed service and, if so, whether such was aggravated (made permanently worse beyond its natural progression) by military service.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

If the examiner cannot clearly and unmistakably find that the Veteran had a chronic lumbar spine disorder that pre-existing condition or if the Veteran current experiences a lumbar spine disorder that is separate and distinct from the one noted upon entry into service, the examiner MUST conclusively find that the Veteran was sound on entrance into military service.  If such is the case, then the examiner should then opine whether any lumbar spine disorder, more likely, less likely or at least as likely as not (50 percent or greater probability) was incurred in/related to service. 

A rationale for all opinions expressed should be provided. If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative. 

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a lumbar spine disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


